Per Curiam
Memorandum Opinion and Order,
These are cross appeals from a final order of the Pennsylvania Labor Relátions Board concluding that the Court of Common. Pleas of Philadelphia County engaged in an unfair labor practice contrary to the provisions of Section 1201(a) (i) and (3) of the. Public Employe Relations Act, Act of July 23, 1970, P.L. 563, as amended, -43 P.S. §1101.1201 (a)(1), (3), and directing the court to cease and desist from such prac*292tice. The appeals are before us upon transfer from the Supreme Court of Pennsylvania which had assumed plenary jurisdiction because the judges of the appropriate court of first judicial review of the Board’s adjudication disqualified themselves as parties in interest.
The issue on appeal is whether there is substantial evidence to support the Board’s conclusion that a court employee was not discharged for engaging in union activity, but a reduction from four weeks to one week in termination of employment notice was so motivated. Appellant union appeals from the first conclusion and the court appeals from the second conclusion.
We are convinced that the record contains substantial evidence in support of the Board’s conclusion and that the Board properly applied the facts it found to the law. St. Joseph Hospital v. PLRB, 16 Pa. Commonwealth Ct. 533, 330 A.2d 561 (1974); Shive v. Bellefonte Area Board of School Directors, 12 Pa. Commonwealth Ct. 543, 317 A.2d 311 (1974).
The final order of the Pennsylvania Labor Relations Board is hereby affirmed.